Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16,18,19,20,22,24,27 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 requires a polymeric siloxane in (C-1), yet formula (IIb) includes nonpolymers when k=0. Furthermore, applicant’s specification (page 9) depicts silanes – not polymeric siloxanes as possible polymeric (IIb) structures. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16,22,24,27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR2015058914.
	The reference exemplifies (#1) a blend of 20 parts ABS, 65 parts SAN, 5 parts impact modifier1, 10 parts glass fibers and 3 parts TiO2. Impact modifier1 is Elvaloy 1330EAC which is applicant’s preferred “C-2” (see page 19 line 22 of spec).

Normalized to 100 parts ABS + SAN this becomes:
	23.5  ABS
	76.5  SAN
	5.9 E/MA
	11.8 glass fiber
	  3.5 TiO2
	
Presumably, this composition inherently has the required surface energy as blends of ABS, SAN, E/MA are applicant’s preferred components and applicant teaches glass fibers (page 13 line 16) and TiO2 (page 13 line 14 of spec) may be added.

	In regards to applicant’s dependent claim(s):
	The ABS is LG’s DP270. Inherently, DP270 is an emulsion ABS having a rubber size of 0.3µ (see paragraph 61 of Jung 2017/0292017). Applicant’s “agglomerated” limitation is product by process in nature. There is no reason to believe how the particle size was achieved has any meaningful effect on the final product.
	The composition is useful as a television housing.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over KR2015058914.
	KR2015058914 applies as explained above.
	The cited example has slightly more (15.3 parts vs 15 parts) additives than permitted by claim 18.
	However, the reference suggests (claim 1) that the amount of TiO2 can be as little as 0.1%.
	It would have been obvious to use slightly less TiO2 in the cited example as taught by the reference. This would result in <15 parts of additives.


Claims 16,18,19,21,22,24,27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over KR2015067478 in view of KR2015058914.
	The KR2015067478 exemplifies (#2) a blend of 20 parts large ABS, 5 parts small ABS,  (collectively applicant’s “A”), 75 parts SAN (ie applicant’s “B”), 2 parts E-2 impact modifier (ie Elvaloy 1224AC) and 6 parts other additives (ie applicant’s “D”). Elvaloy 1224AC inherently is an 76/24 by wt ethylene/methylacrylate polymer (see the Elvaloy 1224AC product brochure). 
	Presumably, the composition has the required surface energy as the same materials are blended in the same amounts as directed by applicant’s specification.
	The Elvaloy 1224AC of the cited example has only a 24% methylacrylate content instead of the required 30%. KR2015067478 provides no broader teachings regarding the acrylate content of the ethylene/acrylate copolymer. However, other Elvaloy’s are commercially available such as Elvaloy 1330AC. Elvaloy 1330AC has also been used as an impact modifier for ABS/SAN blends as shown by KR2015058914’s examples. Elvaloy 1330AC is applicant’s preferred “C-2” (see page 19 line 22 of spec).
	It would have been obvious to use any known ethylene/methylacrylate copolymer as KR2015067478’s impact modifier.

	In regards to applicant’s dependent claims:
	The large ABS has a rubber diameter of 300nm. Applicant’s “agglomerated” limitation is product by process in nature. There is no reason to believe how the particle size was achieved has any meaningful effect on the final product.
	Molded products of the composition have good properties (see technical field).

Claims 16,18,19,22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2017/0327688 in view of Stein 3893966.
Kim exemplifies (#2) a blend of 63 parts (A3), 37 parts (A1) and 1.5 parts (B1). (A3) is a 20.6/79.4 blend of ABS (applicant’s “A”) with SAN (applicant’s “B”) (paragraph 85). (B1) is an epoxy terminated polysiloxane (paragraph 91) which qualifies as applicant’s “(IIb)”. (A1) is polymethylmethacrylate.
Normalized to 100 parts ABS + SAN this becomes:
	20.6  ABS
	79.4  SAN
	2.4 epoxy functional polysiloxane
	58.7 PMMA

Presumably, this composition inherently has the required surface energy as 

blends of ABS, SAN, epoxy functionalized siloxane are applicant’s preferred components. PMMA inherently has a surface energy above that of ABS (see page 3 of the Special Chem document; page 2 of the Rad Tech article). It can be safely assumed the reference blend has a surface energy above that of applicant.
The cited example lacks (Ib) of applicant’s claims.
However, Kim (paragraph 70) does suggest plasticizers may be added in minor amounts.
Stein (abstract; table 1) shows diesters act as plasticizers for ABS/SAN blends.
It would have been obvious to add a minor amount of diester plasticizer to Kim’s example for the expected benefit.

In regards to applicant’s dependent claims:
Other additives (paragraph 70) may be included.
	The ABS has a rubber diameter of 310nm (paragraph 85). Applicant’s “agglomerated” limitation is product by process in nature. There is no reason to believe how the particle size was achieved has any meaningful effect on the final product.
	Molded products of the composition have good properties (paragraph 1).


Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. 
Applicant argues that the previous rejections directed to species (C-1) do not disclose epoxy terminated siloxanes.
The new Kim rejection meets this newly added epoxy terminated siloxane requirement.
The other new rejections meet the newly required 30% methylacrylate  requirement for alternative species C-2.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	11/1/22